FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                      UNITED STATES COURT OF APPEALS                  April 18, 2016
                                                                   Elisabeth A. Shumaker
                                    TENTH CIRCUIT                      Clerk of Court



 SUSI KONTGIS,

          Plaintiff - Appellant,

 v.
                                                         No. 15-4064
 SALT LAKE CITY CORPORATION;                   (D.C. No. 2:11-CV-01078-DAK)
 RALPH BECKER; DAVID EVERITT;                             (D. Utah)
 RALPH CHAMNESS; DEBRA
 ALEXANDER,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before GORSUCH, PHILLIPS, and MORITZ, Circuit Judges.


      Faced with a budget crunch, the city council in Salt Lake City tentatively

decided to eliminate various employee positions, including Susi Kontgis’s. The

Mayor’s Chief of Staff informed her of the development and advised her that the

council was likely to make a final call at an upcoming public meeting. Ms.

Kontgis knew that if she wanted to try to save her job she was free to attend the

meeting, free to address the council, and free to submit written materials. She


      *
         This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
chose the final option and submitted a four page letter. In the end, though, her

efforts proved unpersuasive and the council’s final action followed its tentative

course.

      Since then Ms. Kontgis has tried repeatedly but unsuccessfully to undo the

city’s decision. She tried an administrative appeal to the city’s Employee

Appeals Board (EAB). She tried to appeal that decision to a state court. And

when neither of those efforts proved fruitful she tried a federal lawsuit. Before

the district court she alleged (among other things) that her layoff and its aftermath

violated the Utah and United States Constitutions. The court found these

arguments unavailing and granted summary judgment to the defendants. We are

now asked to reverse this judgment on appeal, but we don’t see how we might.

      Take first Ms. Kontgis’s claim under the Utah Constitution. As relevant to

our dispute, a municipal law violates the Utah Constitution when it directly or

“expressly” conflicts with Utah statutory law — an indirect or “implicit[]”

conflict between municipal code and state statute will not do. Salt Lake City v.

Newman, 148 P.3d 931, 934 (Utah 2006). At the time of Ms. Kontgis’s dismissal,

state statutory law afforded a municipal employee “discharged . . . for any

reason” the right to appeal to a review board like the EAB. Utah Code Ann. § 10-

3-1106 (2008). And as best we can tell from the papers before us, Ms. Kontgis

suggests that Salt Lake City flouted this state statutory mandate by limiting the

EAB’s function as a matter of ordinance to the task of deciding whether the city

                                        -2-
followed its own internal procedures when discharging an employee. Salt Lake

City, Utah, Code § 2.24.060 (2009). In Ms. Kontgis’s view, state law required

Salt Lake and its EAB to afford her a more searching and substantive review than

this.

        But we just don’t see the conflict Ms. Kontgis claims. To be sure, in

§ 2.24.060 Salt Lake City said that the EAB’s “standard of review” should be

limited to the task of determining whether the city followed its own discharge

procedures. But Ms. Kontgis’s briefs direct us to nothing in Utah state law

expressly or directly stating that a city’s appellate review board must provide

anything more or different than this. If a direct or express conflict does exist,

some other litigant in some other case will have to identify it for we haven’t been

pointed to it in this one.

        Admittedly, Salt Lake City asks us to go a step further still. It asks us to

hold that its limitation on the scope of the EAB’s power is surely consistent with

state law. But this step may be a step too far. State law does leave it up to cities

to specify the appropriate “standard of review” for their employment appeals

boards. Utah Code Ann. § 10-3-1106(7)(a) (2012). But in the name of defining

the standard of review, Salt Lake’s ordinance seems instead to constrain the

EAB’s scope of review — specifying what the EAB may consider rather than

merely how much deference it should provide. Franklin Sav. Ass’n v. Dir., Office

of Thrift Supervision, 934 F.2d 1127, 1136 (10th Cir. 1991). Even so, little turns

                                          -3-
on the point. For the dispositive question we face in this case isn’t whether the

city can show state law expressly permits the city’s innovation, but whether Ms.

Kontgis has shown state law expressly prohibits it. And that much she has not

done. 1

          Turning to the U.S. Constitution, Ms. Kontgis contends that the city failed

to provide her with constitutionally adequate due process before her layoff. By

way of support, she points out that the Supreme Court has held that when a public

employee enjoys a “property” interest in her employment, the government often

must provide “some kind of a hearing” before dismissing her for disciplinary

reasons. Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542-43 (1985).

          Here again, though, it seems plain to us that Ms. Kontgis received all the

process she was due by law. Indeed, because the city council eliminated her


          1
         Ms. Kontgis briefly alludes to the possibility that Salt Lake City’s EAB
procedures don’t apply to her situation at all and thus, in this way, city law
directly conflicts with state law because city law affords her no remedial process
and state law clearly demands some. But as with her suggestion that the city’s
ordinance is unconstitutionally vague, and like the district court before us, we are
given too little to go on here to permit an intelligent review of these questions.
Richison v. Ernest Grp., Inc., 634 F.3d 1123, 1127-28, 1130-31 (10th Cir. 2011).
Conversely, we have no occasion to address the city’s alternative argument that
no conflict exists between state and city law because no state law applies to Ms.
Kontgis’s situation. The city suggests that state law guarantees remedial
procedures only for “discharged” employees, that the term implies a firing for
cause, and that Ms. Kontgis was merely “laid off” for budgetary reasons. Ms.
Kontgis strongly disputes the city’s definition of discharge. But we see no need
to engage the parties’ wordly war for, as we’ve explained, even assuming the
state statute applies, Ms. Kontgis has not established a direct conflict between it
and Salt Lake City’s ordinance.

                                           -4-
position for budgetary reasons rather than individualized disciplinary reasons it’s

unclear whether Loudermill and the procedures it demands even apply here. Cf.

Bi-Metallic Inv. Co. v. State Bd. of Equalization, 239 U.S. 441, 445 (1915)

(holding that individual land owners were not entitled to a hearing challenging a

city’s legislative enactment raising property taxes). But even assuming (without

granting) Ms. Kontgis was entitled to the process Loudermill guarantees, she

admits she had actual notice that the city council might eliminate her position.

She admits that she knew she could argue against her layoff by attending the

meeting. And she admits she was free to and did submit written materials to the

council. So it is Ms. Kontgis had exactly the sort of notice and opportunity to be

heard that Loudermill would require if it applied. See 470 U.S. at 546.

      The judgment of the district court is affirmed.

                                       ENTERED FOR THE COURT


                                       Neil M. Gorsuch
                                       Circuit Judge




                                        -5-